581 So.2d 1001 (1991)
Alan Andrew ABT, Appellant,
v.
STATE of Florida, Appellee.
No. 90-3068.
District Court of Appeal of Florida, Fourth District.
July 3, 1991.
Certification and Rehearing July 31, 1991.
Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John Tiedemann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and sentence except for that part of the sentence that imposes restitution. We hold that the imposition of restitution for the first time on remand constituted a prohibited enhanced sentence. See North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969); see also Morganti v. State, 573 So.2d 820 (Fla. 1991). We reverse the imposition of restitution and remand with instructions for the trial court vacate that part of the sentence. In all other respects the judgment is affirmed.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
LETTS, GLICKSTEIN and DELL, JJ., concur.